FIDEL, Presiding Judge,
dissenting in part:
T concur in the court’s decision to exercise jurisdiction over Plaintiffs appeal against the county defendants. I respectfully dissent from the decision to dismiss Plaintiffs appeal against the city defendants.
A.
The salient history is this:
1. Both the county and city defendants moved to dismiss Plaintiffs claims against them. The trial court considered these motions jointly and granted them in a single minute entry ruling on August 20, 1996. This ruling disposed of all claims against all parties.
2. Instead of reducing its ruling to a common, appealable judgment, however, the trial court entered piecemeal judgments, both of which lacked Rule 54(b) language. The first judgment was entered for the county defendants on October 7, 1996; the second was entered for the city defendants on January 2, 1997.
3. In the interim, Plaintiff filed a notice of appeal from the first judgment on October 25, 1996, mistakenly treating that judgment as what it should have been — a final judgment disposing of all claims against all parties. See Davis v. Cessna Aircraft Corp., 168 Ariz. 301, 304, 812 P.2d 1119, 1122 (App.1991) (discouraging trial judges from entering judgments that fragment related issues into piecemeal appeals).
4. Plaintiff demonstrated his intent to appeal against both the county and city defendants by sending them both his notice of appeal and accompanying affidavit in lieu of bond. In November, both sets of defendants filed objections to Plaintiffs affidavit in lieu of bond, and in January both appeared at a hearing to argue them objections to the court. By participating in these objections, the city defendants demonstrated that they, like Plaintiff, thought he had appealed from the ruling in their favor as well as the ruling in favor of the county.
5. The incomplete judgment filed for the city defendants on January 2, 1997, was a counterpart to the incomplete judgment filed for the county defendants in October. But because the two in combination disposed of all claims against all defendants, the second judgment invested the first with finality. See Davis v. Tavasci, 1 Ariz.App. 380, 384, 403 P.2d 315, 319 (1965).
6. On January 6, 1997, both the county and city defendants stipulated to extend Plaintiffs time for filing his opening brief. By participating in this stipulation, the city *562defendants again demonstrated their continuing understanding that Plaintiff had pursued an appeal not only against the county defendants but also against themselves.
B.
The majority concludes despite this history that we lack jurisdiction of the appeal against the city defendants because Plaintiff omitted any reference to the city judgment in his notice of appeal. I disagree. Our supreme court has recently cautioned against imprecise usage of the concept of jurisdiction. See Taliaferro v. Taliaferro, 186 Ariz. 221, 222-23, 921 P.2d 21, 22-23 (1996); Marvin Johnson, P.C. v. Myers, 184 Ariz. 98, 101, 907 P.2d 67, 70 (1995). Such caution is warranted here. This appeal unquestionably falls within the subject matter jurisdiction of this court, and we have personal jurisdiction over every party. Prematurity does not render Plaintiffs notice of appeal untimely. See Snell v. McCarty, 130 Ariz. 315, 316-17, 636 P.2d 93, 94-95 (1981). It therefore falls directly within our jurisdiction to construe the notice of appeal and determine its purpose and effect under the unique circumstances of this case.
The majority acknowledges that “an appellate court may construe a notice of appeal liberally,” but concludes that we “cannot disregard the plain requirements of Rule 8(c), Arizona Rules of Civil Appellate Procedure, and read into the notice something that is not there.” In the same rule, however, subsection (a) provides:
Failure of an appellant to take any step other than the timely filing of a notice of appeal does not affect the validity of the appeal, but is a ground only for such action as the appellate court deems appropriate, which may include dismissal of the appeal.
Ariz. R. Civ. P. 8(a) (emphasis added).
What Plaintiff intended to appeal is clear to us and has been clear to both sets of defendants from the start. Plaintiffs lawyers made a mistake; they should have recognized that the first judgment was neither final nor complete. (The trial court likewise should have recognized this flaw and declined to sign the judgment.) Yet no one was prejudiced or misled by Plaintiffs premature appeal from a flawed judgment; to the contrary, everyone in the trial court understood that Plaintiff was appealing from the ruling of August 20, 1996, in which the trial court disposed of all claims against all defendants. The parties and the trial court proceeded on that assumption at the hearing on Plaintiffs affidavit in lieu of bond, and the parties continued on that assumption in the preliminary stages of this appeal.
The majority states that “this court has traditionally relied on interpreting the language of the notice of appeal to determine the subject on the appeal.” I agree. But the supreme court has found it necessary to remind us, when interpreting the notice of appeal, to avoid a literalistic reading that defeats the expectations of the parties and to instead engage in “liberal construction ... if the result is neither misleading nor prejudicial to the appellees involved.” Hanen v. Willis, 102 Ariz. 6, 8, 423 P.2d 95, 97 (1967); see also McKillip v. Smitty’s Super Valu, Inc., 190 Ariz. 61, 64, 945 P.2d 372, 375 (App.1997).
The time has passed for notice pleading in the Arizona courts. See Union Interchange, Inc. v. Van Aalsburg, 102 Ariz. 461, 464, 432 P.2d 589, 592 (1967) (“Rules of procedure are designed to facilitate the just and expeditious prosecution of a case through the courts and should not be burdened with the niceties of gamesmanship; the rules were promulgated to obviate that very evil.”). On appeal, as in the trial court, the objective of the rules “is to dispose of cases on the merits, irrespective of technical, harmless errors.” Hanen, 102 Ariz. at 9, 423 P.2d at 98 (quoting Arizona Corp. Comm’n v. Pacific Motor Tracking Co., 83 Ariz. 135, 138, 317 P.2d 562, 565 (1957) (Windes, J. joined by Struckmeyer, J., dissenting)); accord McKillip, 246 Ariz. Adv. Rep. at 28, 190 Ariz. at 64, 945 P.2d at 375.
Our supreme court defines “harmless error” as error “of such technical, non-prejudicial character that neither party may raise a legitimate or meritorious basis of complaint.” Creach v. Angulo, 189 Ariz. 212, 214, 941 P.2d 224, 226 (1997). That definition perfectly describes Plaintiffs error in this ease.
*563In Hanen, the supreme court reinstated an appeal that this court had dismissed; what we described as jurisdictional omissions from a notice of appeal, the supreme court called merely technical, harmless errors. 102 Ariz. at 9-10, 423 P.2d at 98-99. Here we consider an different omission, but this case and Hanen are equitably and practically indistinguishable. Here, as there, an appellee who suffered no prejudice seeks to convert a technical, harmless error into a “gotcha.” Here, as there, we should resist such gamesmanship and proceed to a resolution on the merits.